Exhibit 10.3(h)

 

2018 AMENDED AND RESTATED EMPLOYMENT AGREEMENT

 

THIS 2018 AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this “Agreement”), is
entered into this ___ day of November 2018, by and between MarineMax, Inc., a
Florida corporation (the “Company”), and William H. McGill, Jr. (“Executive”),
and amends any and all previously existing employment arrangements or agreements
between the parties and is effective as of 1st day of October, 2018 (“Effective
Date”).

 

RECITALS

 

A.The Company is engaged primarily in the business of selling, renting, leasing,
and servicing boating, nautical, and other related lifestyle entertainment
products and services, and related activities and Executive has experience in
such business.

B.Executive served as Chairman and Chief Executive Officer of the Company. The
Company desires to assure itself of the continued availability of Executive in
the role of Executive Chairman.

C.The Company desires to employ Executive, and Executive desires to accept such
employment, pursuant to the terms and conditions set forth in this Agreement.

AGREEMENT

 

NOW, THEREFORE, in consideration of the mutual promises, terms, covenants, and
conditions set forth herein and the performance of each, it is hereby agreed as
follows:

 

1.EMPLOYMENT  AND DUTIES

.

(a)EMPLOYMENT

. The Company hereby employs Executive, and Executive hereby agrees to act, as
Executive Chairman of the Company. As such, Executive shall have
responsibilities, duties, and authority reasonably accorded to, expected of, and
consistent with Executive’s position and Executive shall report directly to the
Board of Directors of the Company (the “Board”). Executive hereby accepts this
employment upon the terms and conditions herein contained and, subject to
Section l(c) hereof, agrees to devote his best efforts and substantially all of
his business time and attention to promote and further the business of the
Company.

(b)POLICIES

.  Executive shall faithfully adhere to, execute, and fulfill all lawful
policies established by the Company.

(c)OTHER ACTIVITIES

.  Executive shall not, during the period of his employment hereunder, be
engaged in any other business activity pursued for gain, profit, or other
pecuniary advantage if such activity interferes in any material respect with
Executive’s duties and responsibilities hereunder. The foregoing limitations
shall not be construed as prohibiting Executive from (i) making personal
investments in such form or manner as will neither require his services in the
operation or affairs of the companies or enterprises in which such investments
are made nor subject Executive to any conflict of interest with respect to his
duties to the  Company,  (ii) serving on any  civic  or charitable  boards  or
committees,  (iii) delivering lectures or fulfilling speaking engagements, or
(iv) serving, with the written approval of the Board, as a director of one or
more corporations, in each case so long as any such activities do not
significantly interfere with the performance of Executive’s responsibilities
under this

 

--------------------------------------------------------------------------------

 

Agreement. In addition, Executive shall comply with the restrictions listed in
Section 3 of this Agreement.

(d)PLACE OF PERFORMANCE

. Executive shall not be required by the Company or in the performance of his
duties to relocate his primary residence.

2.COMPENSATION

.  For all services rendered by Executive, the Company shall compensate
Executive as follows:

(a)BASE SALARY

.  From the Effective Date, the base salary payable to Executive shall be Five
Hundred Thousand Dollars ($500,000) per year, payable on a regular basis in
accordance with the Company’s standard payroll procedures, but not less than
monthly. On at least an annual basis, the Board or a committee of the Board
shall review Executive’s performance and may make increases to such base salary
if, in its sole discretion, any such increase is warranted.

(b)BONUS OR OTHER INCENTIVE COMPENSATION

.  Executive shall be eligible to receive a bonus or other incentive
compensation as may be determined by the Board or a committee of the Board based
upon such factors as the Board or such committee, in its sole discretion, may
deem relevant, including, without limitation, the performance  of Executive and
the Company; provided, however, that the Board or a committee of the Board shall
establish for each fiscal year of the Company a bonus program in which Executive
shall be entitled to participate, which bonus program provides Executive with a
reasonable opportunity, based on the performance of the Company, the past
compensation practices of the Company and Executive’s then base salary, to
maintain or increase Executive’s total compensation compared to the previous
fiscal year.

(c)EXECUTIVE PERQUISITES, BENEFITS, AND OTHER COMPENSATION

. Executive shall be entitled to receive additional benefits and compensation
from the Company in such form and to such extent as specified below:

INSURANCE COVERAGE

. Payment of all premiums for coverage for Executive and his dependent family
members under all health, hospitalization, disability, dental, life, and other
insurance plans that the Company may have in effect from time to time, with the
benefits provided to Executive to be on terms no less favorable than the
benefits provided to other Company executive officers.

REIMBURSEMENT FOR EXPENSES

. The Company shall provide reimbursement to Executive for business travel  and
other out-of-pocket expenses reasonably incurred by Executive in the performance
of his services under this Agreement. All reimbursable expenses shall be
appropriately documented in reasonable detail by Executive upon submission of
any request for reimbursement and shall be in a format and manner consistent
with the Company’s expense reporting policy. Such expenses shall be submitted to
the Company’s Chief Financial Officer for approval or to such other officer of
the Company as the Board may from time to time direct.  Except as expressly
provided otherwise herein, no reimbursement payable to Executive pursuant to any
provisions of this Agreement or pursuant to any plan or arrangement of the
Company shall be paid later than the last day of the calendar year following the
calendar year in which the related expense was incurred, and no  such
reimbursement during any calendar year shall affect the amounts eligible for
reimbursement in any other calendar year, except, in each case, to the extent
that the right to reimbursement does not provide for a “deferral of
compensation” within the meaning of Section 409A of the Internal Revenue Code of
1986, as amended (the “Section 409A”).

 

 

2

--------------------------------------------------------------------------------

 

VACATION

.  Paid vacation in accordance with the applicable policy of the Company as in
effect from time to time. Executive shall be entitled to no less than four (4)
weeks paid vacation per year; provided, however, Executive may carryover up to,
but not more than, two weeks of unused vacation time from one calendar year to
the next succeeding calendar year. The maximum amount of vacation that may be
accrued for any calendar year is six (6) weeks of paid vacation. No additional
paid vacation shall accrue above the six (6) week limit.

OTHER  EXECUTIVE  PERQUISITES

.  The  Company  shall provide Executive with other executive perquisites as may
be made available to or deemed appropriate for Executive by the Board or a
committee of the Board and participation in all other Company-wide employee
benefits (including group insurance, pension,  retirement,  and  other plans and
programs) as are available to the Company’s executive officers from time to
time.

3.NON-COMPETITION AGREEMENT

.

(a)NON-COMPETITION

.  Executive  shall not, during the period  of his employment •by or with the
Company, and during the Noncompete  Period (as hereinafter defined) for any
reason whatsoever, directly or indirectly, for himself or on behalf of or in
conjunction with any other person:

OTHER ACTIVITIES

.  Engage, as  an  officer,  director, shareholder, owner, principal, partner,
lender, joint venturer, employee, independent contractor, consultant, advisor,
or sales representative, in any Competitive Business within the Restricted
Territory;

SOLICITATION OF EMPLOYEES

.  Call upon any person  who is, at that time, within the Restricted Territory,
an employee of the Company or any of its subsidiaries, in a managerial capacity
for the purpose or with the intent of enticing such employee away from or out of
the employ of the Company or any of its subsidiaries;

SOLICITATION OF CUSTOMERS

.  Call upon any person  or entity that is, at that time, or that has been,
within one (1) year prior to that time, a customer ‘of the Company or any of its
subsidiaries, within the Restricted Territory for the purpose of soliciting or
selling products or services in direct competition with the Company or any of
its subsidiaries within the Restricted Territory;

(iv) SOLICITATION OF ACQUISITION CANDIDATES

. Call upon any prospective acquisition candidate (that is, a business that the
Company may have an interest in acquiring), on Executive’s own behalf or on
behalf of any person, which  candidate was, to Executive’s knowledge after due
inquiry, either called upon by the Company, or for which the Company made an
acquisition analysis, for the purpose of acquiring such candidate.

(b)CERTAIN DEFINITIONS

.

As used in this Agreement, the following terms shall have the meanings ascribed
to them:

COMPETITIVE BUSINESS

shall mean any Person  that  sells, rents, brokers, leases, stores, repairs,
restores, or services recreational boats or other  boating products or provides
services relating to recreational boats or other boating products or any other
business in which the Company is engaged;

NONCOMPETE PERIOD

shall mean the longer of (i) the two (2) year period immediately following the
termination of Executive’s employment with the Company or (ii) the time during
which severance payments are being made by the Company to Executive in
accordance with this Agreement; provided, however, that if the Executive’s
employment is terminated by the Company

 

 

3

--------------------------------------------------------------------------------

 

without Good Cause, Executive  terminates his employment with Good Reason or,
Executive terminates his employment  after a Change in Control pursuant to
Section 4(b)(vii)(B), then the Noncompete Period shall be for the one (1) year
period immediately following the termination of his employment with the Company.

PERSON

shall mean any individual, corporation, limited liability company, partnership,
firm, or other business of whatever nature;

RESTRICTED TERRITORY

shall mean any state or other political jurisdiction in which, or any location
within two hundred (200) miles of which, the Company or any subsidiary of the
Company maintains any facilities; sells, rents, brokers, leases, stores,
repairs, restores, or services recreational boats or other boating
products;  or  provides services relating to recreational boats or other boating
products; and

SUBSIDIARY

shall mean the  Company’s  consolidated subsidiaries, including corporations,
partnerships, limited liability companies, and any other business organization
in which the Company holds at least a fifty percent (50%) equity interest.

(c)ENFORCEMENT

.  Because of the difficulty of measuring economic losses to the Company as a
result of a breach of the foregoing covenants, and because of the immediate and
irreparable damage that could be caused to the Company for which it would have
no other adequate remedy, Executive agrees that the foregoing covenants may be
enforced by the Company in the event of breach by him, by injunctions and
restraining orders.

(d)REASONABLE RESTRAINT

.  It is agreed by the parties that the foregoing covenants in this Section 3
impose a reasonable restraint on Executive in light of the activities and
business of the Company (including the Company’s subsidiaries) on the Effective
Date and the current plans of the  Company (including the Company’s
subsidiaries); but it is also the intent of the Company and Executive that such
covenants be construed and enforced in accordance with the changing activities,
business, and locations of the Company (including the Company’s subsidiaries)
throughout the term of this covenant, whether before or after the date of
termination of the employment of Executive. For example, if, during the term  of
this  Agreement,  the  Company  (including  the  Company’s  subsidiaries)  engages  in
new and different activities, enters a new business, or establishes new
locations for its current activities or business in addition to or other than
the activities or business enumerated above or the locations currently
established therefore, then Executive will be precluded from soliciting the
customers or employees of such new activities or business or from such new
location and from directly competing with such new business within the
Restricted Territory through the term of these covenants.

(e)OTHER ACTIVITIES

.  It is further agreed by the parties that, in the event that Executive shall
cease to be employed hereunder and enters into a business or pursues other
activities not in competition with the Company (including the Company’s
subsidiaries), or similar activities or business in locations, the operation of
which, under such circumstances, does not violate this Section 3, and in any
event such new business, activities, or location are not in violation of this
Section 3 or of Executive’s obligations under this Section 3, if any, Executive
shall not be chargeable with a violation of this Section 3 if the Company
(including the Company’s subsidiaries) shall thereafter enter the same, similar,
or a competitive (i) business, (ii) course of activities, or (iii) location, as
applicable.

(f)SEPARATE COVENANTS

.  The covenants in this Section 3 are severable and separate, and the
unenforceability of any specific covenant shall not affect the provisions of any
other covenant. Moreover, in the event any court of competent jurisdiction shall
determine that the scope, time, or territorial restrictions set forth are
unreasonable, then it is the intention of the parties that such

 

 

4

--------------------------------------------------------------------------------

 

restrictions be enforced to the fullest extent that the court deems reasonable,
and the Agreement shall thereby be reformed.

(g)INDEPENDENT AGREEMENT

.  All of the covenants in this Section 3 shall be construed as an agreement
independent of any other provision in this Agreement, and the existence of any
claim or cause of action of Executive against the Company, whether predicated on
this Agreement or otherwise, shall not constitute a defense to the enforcement
by the Company of such covenants, except as provided in Section 4(d) below. It
is specifically agreed that the Noncompete Period defined in this Section 3,
during which the agreements and covenants of Executive made in this Section 3
shall be effective, shall be computed by excluding from such computation any
time during which Executive is in violation of any provision of this Section 3.

4.AT-WILL EMPLOYMENT; TERMINATION; RIGHTS ON TERMINATION

(a)AT WILL EMPLOYMENT

.  Executive’s employment  with  the Company shall be at-will. The Executive may
terminate his employment at any time for any reason (subject to the notice
requirements provided in this Agreement) and the Company may terminate
Executive’s employment with the Company at any time and for any reason (subject
to the severance provisions of this Agreement). This at-will employment
relationship cannot be changed except by written authorization by the Board of
Directors of the Company.

(b)TERMINATION

. Executive’s employment under this Agreement may be terminated in any one of
the followings ways:

DEATH OF EXECUTIVE

. The employment of Executive shall terminate immediately upon Executive’s death
provided that the Company shall pay to the estate of Executive an amount equal
to $750,000 and continue to pay for a period of 6 months all premiums for
coverage for Executive’s dependent family members under all health,
hospitalization, disability, dental, life, and other insurance plans that the
Company maintained at the time of Executive’s death. In the event of such
termination, all options to purchase Common Stock of the Company held by
Executive shall thereupon vest and shall be exercisable for the maximum period
of time, up to their full term, that will not cause Executive with respect to
such options to be subject to any excise tax under Section 409A of the Internal
Revenue Code of 1986, as amended (“Section 409A”) notwithstanding the
termination of employment. All restricted stock and/or restricted stock units
(or comparable forms of equity compensation, if any) held by the Executive
which, as of the date of the death of Executive, are not then subject to any
performance conditions for vesting, shall be fully vested and shall not be
subject to any risk of forfeiture or repurchase as of the date of Executive’s
death. The payment described in Section, if payable, shall be paid within ten
(10) days after the Executive’s death.

DISABILITY  OF EXECUTIVE

.  The Company may terminate Executive’s employment in the event the Executive
is disabled.  The Executive shall be disabled if the Executive is unable to
engage in any substantial gainful activity by reason of a medically determined
physical or mental impairment expected to last at least twelve consecutive
months or result in death, or if applicable, for at least three (3) months the
Executive is receiving income replacement benefits under a Company sponsored
plan by reason of any medically determined physical or mental impairment
expected to last at least twelve (12) consecutive months or result in death, or
if the Executive is determined to be disabled under a Company disability plan
with a similar definition of disability.  In the event Executive’s employment
under this Agreement is terminated as a result of Executive’s disability,
Executive shall receive from the Company, in a lump-sum payment due within ten
(10) days of the effective date of termination, an amount equal to the average
of the base salary and bonus paid to Executive for the two (2) prior full fiscal
years, for one (1) year.  In the event of such termination, all options to
purchase Common

 

 

5

--------------------------------------------------------------------------------

 

Stock of the Company held by Executive shall  thereupon vest and  shall be
exercisable for the maximum period of time, up to their full term, that will not
cause Executive with respect to such options to be subject to any excise tax
under Section 409A notwithstanding the termination of employment.  All
restricted stock and/or restricted stock units (or comparable forms of equity
compensation, if any) held by the Executive which, as of the date of the
disability of Executive, are not then subject to any performance conditions for
vesting, shall be fully vested and shall not be subject to any risk of
forfeiture .or repurchase as of the date of Executive’s termination due to
disability (as defined in this paragraph).

TERMINATION BY THE COMPANY FOR GOOD CAUSE

.  The Company may terminate Executive’s employment upon ten (10) days prior
written notice to Executive for “Good Cause,” which shall mean any one or more
of the following: (A) Executive’s willful and material breach of this Agreement
which has not been cured by the Executive within thirty (30) days following
written notice of such breach from the Company; (B) Executive’s gross negligence
in the performance or intentional nonperformance (continuing for thirty (30)
days after receipt of written notice of need to cure) of any of Executive’s
material duties and responsibilities hereunder; (C) Executive’s willful
dishonesty, fraud, or misconduct with respect to the business or affairs of the
Company, which materially and adversely affects the operations or reputation of
the Company; (D) Executive’s conviction of a felony crime involving dishonesty
or moral turpitude; or (E) a confirmed positive illegal drug test result.  In
the event of  a termination by the Company for Good Cause, Executive shall have
no right to any severance compensation.

TERMINATION BY THE COMPANY WITHOUT GOOD CAUSE OR BY EXECUTIVE WITH GOOD REASON

.  The Company may terminate Executive’s employment without Good Cause upon the
approval of a majority of the members of the Board, excluding Executive if
Executive is a member of the Board. Executive may terminate his employment under
this Agreement for Good Reason upon thirty (30) days prior notice to the
Company.

RESULT OF TERMINATION BY THE COMPANY WITHOUT GOOD CAUSE OR BY EXECUTIVE WITH
GOOD REASON

.  Should the Company terminate Executive’s employment without Good Cause or
should Executive terminate his employment with Good Reason, the Company shall
pay to Executive for three (3) years after such termination, on such dates as
would otherwise be paid by the Company, an amount equal to the average of the
base salary and bonus paid to Executive for the two (2) prior full fiscal years.
The amounts payable under the preceding sentence and any amounts that are
payable under Section 4(b)(vi)(A) shall commence on the first payroll date
following Executive’s “separation from service” from the Company within the
meaning of Section 409A, and shall be treated as a series of separate payments
under Treasury Regulations Section 1.409A-2(b)(2)(iii). Further, if the Company
terminates Executive’s employment without Good Cause or Executive terminates his
employment with Good Reason, (1) the Company shall make the family medical
insurance premium  payments contemplated by COBRA or provide comparable coverage
for a period of three (3) years after such termination (2) all options to
purchase Common Stock of the Company held by Executive shall vest thereupon and
shall be exercisable for the maximum period of time, up to their full term, that
will not cause Executive with respect to such options to be subject to
any  excise  tax  under  Section  409A  notwithstanding  the  termination  of  employment,  (3)  the
Company shall maintain life insurance coverage, comparable to that
provided  immediately prior to termination,  for a period  of
three  (3)  years  thereafter  with  the  beneficiary  designated  by Executive,
(4) all restricted stock and/or restricted stock units (or comparable forms of
equity compensation, if any) held by Executive which, as of the effective date
of the termination of Executive, are not then subject to any performance
conditions for vesting, shall be fully vested and shall not be subject to any
risk of forfeiture or repurchase as of the date of termination, (5) all
restricted stock and/or restricted stock units (or comparable forms of equity
compensation, if any) held by Executive which, as of the effective date of the
termination of Executive, is subject to performance conditions for vesting,
shall be fully vested and treated as if the performance

 

 

6

--------------------------------------------------------------------------------

 

conditions for such award had been fully met at target and shall not be subject
to any risk of forfeiture or repurchase as of the date of termination, and (6)
Executive shall be entitled to receive all other unpaid benefits due and owing
through Executive’s last day of employment. Further, any termination by the
Company without Good Cause or by Executive for Good Reason shall operate to
shorten the Noncompete Period set forth in Section 3 to one (1) year from the
date of termination of employment.

DEFINITION OF GOOD REASON

.  Executive shall have “Good Reason” to terminate employment upon occurrence of
any of the following events without Executive’s prior written approval: ( 1)
Executive suffers a material reduction in authority, responsibilities or duties
as provided herein; (2) Executive’s annual base salary for a fiscal year as
determined pursuant to Section 2(a) is reduced to a level that is less than
ninety  percent (90%) of the base salary paid to Executive during the prior
contract year under this Agreement; (3) the Company takes steps to deny
Executive a reasonable opportunity to maintain Executive’s total compensation
(i.e., base salary plus bonus and any other annual  cash incentive compensation)
compared to the previous fiscal year (provided total compensation may take into
account performance of the Company and past compensation practices of  the
Company); or (4) the Company breaches a material provision of this Agreement. In
order for an event to justify termination for Good Reason, the Executive must
give written notice to the Company of such event within 90 days of its first
occurrence and the Company must have 30 days to cure, if possible.

RESIGNATION BY EXECUTIVE  WITHOUT  GOOD REASON

.  Executive may, without cause, and without Good Reason terminate his own
employment under this Agreement, effective thirty (30) days after written notice
is provided to the Company or such earlier time as any such resignation may be
accepted by the Company. If Executive resigns or otherwise terminates his
employment without Good Reason, Executive shall receive no severance
compensation.

RETIREMENT

. The Company (so long as Executive does not have Good Reason to terminate his
employment under this Agreement) and Executive (so long as the Company does not
have Good Cause to terminate Executive’s employment under this Agreement) shall
each have the right, upon not less than thirty (30) days prior written notice to
the other, to elect that Executive Retire from his services to the Company upon
reaching the age of eighty (80) provided that, if requested by the Company prior
to the end of the thirty (30) day notice period, Executive shall defer his
Retirement for a period of up to six (6) months from the date of the notice and
continue his employment under this Agreement. In the event of any such
Retirement, Executive shall make himself available for a period of thirty-six
(36) months following the date of Retirement to render consulting services to
the Company requiring not more than four (4) days per month and the Company
shall in consideration for such retirement services (A) pay Executive for each
of two (2) years an amount equal to fifty percent (50%) of the average of the
base salary and bonus paid to him for the two (2) full fiscal years immediately
preceding such Retirement on the same date as salary would otherwise be paid by
the Company, (B) maintain life insurance coverage comparable to that provided at
the date of Retirement for a period of three (3) years with the beneficiary
designed by Executive, (C) vest all unvested options to the extent not
previously vested and have such options be exercisable for the extent the
maximum period of time, up to their full term, that will not cause Executive
with respect to such options to be subject to any excise tax under Section 409A
notwithstanding the termination of employment and (D) all restricted stock
and/or restricted stock units (or comparable forms of equity compensation, if
any) held by Executive which, as of  the effective date of the retirement of
Executive, are not then subject to any performance conditions for vesting, shall
be fully vested and shall not be subject to any risk of forfeiture or repurchase
as of the date of termination.  The Noncompete Period provided  for in Section 3
shall equal the  thirty-six  (36) month consulting period and an additional two
(2) year period thereafter.

 

 

7

--------------------------------------------------------------------------------

 

CHANGE IN CONTROL OF THE COMPANY

.

POSSIBILITY OF CHANGE IN CONTROL

. Executive understands and acknowledges that the Company may be merged or
consolidated with or into another entity and that such entity shall
automatically succeed to the rights and obligations of the Company hereunder or
that the Company may undergo another type of Change in Control. In the event
such a merger or consolidation or other Change in Control is initiated prior to
the end of the Term, then the provisions of this Section 4(b)(vii) shall be
applicable.

TERMINATION BY EXECUTIVE

. Subject to the exceptions set forth in Section 4(b)(vii)(E), if any Change of
Control is initiated during Executive’s employment hereunder, Executive may, at
his sole discretion, elect to terminate his employment under this Agreement by
providing written notice to the Company at least thirty (30) business days at
any time beginning on the effective date of the Change in Control and ending one
(1) year after the closing of the transaction giving rise to the Change in
Control. In such case, the applicable provisions of Section 4(b)(iv) hereof will
apply as though the Company had terminated Executive’s employment
without  Good  Cause;  however,  under  such circumstances, the amount of the
severance payments due to Executive shall be paid in a lump sum, the Noncompete
Period of Section 3 hereof shall be limited to a period of one (1) year from the
effective date of termination, and Executive shall make himself available, for a
period of twelve (12) months following the date of his termination of
employment, to render consulting services relating to the business and
operations of the Company requiring not more than four (4) days a month. To the
extent that Executive shall be determined by a final and non-appealable
determination of a court of competent jurisdiction to have willfully violated
either the non­competition or consulting requirement, Executive
shall  reimburse  the  Company  for  Five Hundred Thousand Dollars ($500,000) of
the severance amount paid to him for either violation and One Million Dollars
($1,000,000) of the severance amount  paid to him for a violation of both
covenants.  If any of the payments or benefits received or to be received by the
Executive (including, without limitation, any payments or benefits received in
connection with a Change in Control or the Executive’s termination of
employment, whether pursuant to the terms of this Agreement or any other plan,
arrangement, or agreement, or otherwise) (all such payments collectively
referred to herein as the “280G Payments”) constitute “parachute payments”
within the meaning of Section 280G of the Internal Revenue Code of 1986, as
amended, (the “Code”) would, but for this Section 4 (b) (iv) (B), be subject to
the excise tax imposed under Section 4999 of the Code (“Excise Tax”), then such
280G Payments shall be reduced in a manner determined by the Company (by the
minimum possible amounts) that is consistent with the requirements of Section
409A until no amount payable to the Executive will be subject to the Excise
Tax.  If two economically equivalent amounts are subject to reduction but are
payable at different times, the amounts shall be reduced (but not below zero) on
a pro rata basis.


EFFECTIVE DATE OF CHANGE IN CONTROL

. For purposes of applying Section 4 hereof under the circumstances
described  in 4(b)(vii)(B) above, the effective date of the Change in Control
will be the closing date of the transaction giving rise to the Change in Control
and all compensation, reimbursements, and lump-sum payments due Executive must
be paid in full by the Company promptly following Executive’s election to
terminate his employment following such Change in Control.

DEFINITION OF CHANGE IN CONTROL

.  A “Change of Control” shall mean the items in (1)-(4) below and a transaction
that  would  be required to be reported in response to Item 6(e) of Schedule 14A
of Regulation 14A promulgated under the Securities Exchange Act of 1934
(“Exchange Act”), as amended, as in effect on the Effective Date of this
Agreement, or if Item 6(e) is no longer in effect, any regulations issued by the
Securities and Exchange Commission pursuant to the

 

 

8

--------------------------------------------------------------------------------

 

Exchange Act, which serve similar purposes, provided that to constitute a Change
in Control the transaction must satisfy the requirements of Treasury Regulation
§ l.409A-3(i)(5) relating to “change in the ownership or effective control of a
corporation, or a change in the ownership of a substantial portion of the assets
of a corporation”:

TURNOVER OF BOARD

.  The following individuals no longer constitute a majority of the members of
the Board: (A) the individuals who, as of the Effective Date of this Agreement,
constitute the Board (the “Current Directors”); (B)  the individuals who
thereafter are elected to the Board and whose election, or  nomination  for
election, to the Board was approved by a vote of at least two-thirds (2/3) of
the Current Directors then still in office (such directors becoming “Additional
Directors” immediately following their election); and (C) the individuals who
are elected to the Board and whose election, or nomination for election, to the
Board was approved by a vote of at least two-thirds (2/3) of the Current
Directors and Additional Directors then still in the office (such directors also
becoming “Additional Directors” immediately following their election);

TENDER OFFER

.  A tender offer  or exchange offer is made where the intent of such offer is
to take over control of the Company, and such offer is consummated for the
equity securities of the Company representing thirty percent (30%) or more of
the combined voting power of the Company’s then outstanding voting securities;

MERGER OR CONSOLIDATION

.  The stockholders of the Company shall approve a merger, consolidation,
recapitalization, or reorganization of the Company, a reverse stock split of
outstanding voting securities, or consummation of any such transaction if
stockholder approval is not obtained, other than any such transaction that would
result in at least seventy five percent (75%) of the total voting power
represented by the voting securities of the surviving entity outstanding
immediately after such transaction being beneficially owned by the holders of
outstanding voting securities of the Company immediately prior to the
transaction, with the voting power of each such continuing holder relative to
other such continuing holders not substantially altered in the transaction; or

LIQUIDATION OR SALE OF ASSETS

.  The stockholders of the Company shall approve a plan of complete liquidation
of the Company or an agreement for the sale or disposition by the Company of all
or a substantial portion of the Company’s assets to another person or entity,
which is not a wholly owned subsidiary of the Company (i.e., fifty percent (50%)
or more of the total assets of the Company).

EXCEPTIONS FROM CHANGE IN CONTROL

. A Change in Control shall not be considered to have taken place for purposes
of this Section 4 in the event that both (1) the Change in Control shall have
been specifically approved by at least two-thirds (2/3) of the Current and
Additional Directors (as defined above) and (2) the successor company assumes
this Agreement and appoints Executive to the same position at the successor
corporation as Executive had with the Company immediately prior to the Change in
Control; provided that if the successor corporation has a parent, the parent
rather than the successor corporation must appoint Executive to the position
with the same title and responsibilities as Executive had with the Company
immediately prior to the Change in Control. Sales of the Company’s Common Stock
issued, beneficially owned or controlled by the Company shall not be considered
in determining whether a Change in Control has occurred.

NOTIFICATION

.  Executive  shall  be notified  in  writing by the Company at any time that
the Company  anticipates that  a Change in Control may take place.

SPECIFIED  EMPLOYEE

.  Notwithstanding any provision of this Agreement to the contrary, if Executive
is a “specified employee” as defined in Section 409A of the

 

 

9

--------------------------------------------------------------------------------

 

Code, Executive shall not be entitled to any payments or benefits the right to
which provides for a “deferral of compensation” within the meaning of Section
409A, and which payment or provision is triggered by Executive’s termination of
employment (whether such payments or benefits are provided to Executive under
this Agreement or under any other plan, program or arrangement of the Company),
until the earlier of (i) the date which is the first business day following the
six-month anniversary of Executive’s “separation from service” (within the
meaning of Section 409A of the Code) for any reason other than death or (ii)
Executive’s date of death, and such payments or benefits that, if not for the
six-month delay described herein, would be due and payable prior to such date
shall be made or provided to Executive on such date. The Company shall make the
determination as to whether Executive is a “specified employee” in good faith in
accordance with its general procedures adopted in accordance with Section 409A
of the Code and, at the time of the Executive’s “separation of service” will
notify the Executive whether or not he is a “specified employee”. If the
continued benefits provided under Sections 4(b)(iv)(A) and 4(b)(vi) are required
to be delayed pursuant to the provisions of this paragraph, the Executive may
continue to participate in any benefit during the period of such delay, provided
that Executive shall bear the full cost of such benefits during such delay
period. Upon the date such benefits otherwise would commence pursuant to this
Section, Employer may reimburse Executive Employer’s share of the cost of such
benefits, to the extent that such costs otherwise would have been paid by
Employer or to the extent that such benefits otherwise would have been provided
by Employer at no cost to Executive, in each case had such benefits commenced
immediately upon Executive’s termination of employment. Any remaining benefits
shall be reimbursed or provided by Employer in accordance with the schedule and
procedures specified herein.

(c)PAYMENTS TO TERMINATION DATE

.  Upon  termination  of Executive’s employment  under this Agreement  for any
reason provided  above, Executive shall be entitled to receive all compensation
earned and all benefits and reimbursements due through the effective date of
termination. Additional compensation subsequent  to termination,  if any, will
be due and payable  to Executive only to the extent and in the manner expressly
provided above. All other rights and obligations of the Company and Executive
under this Agreement shall cease as of the effective date of termination, except
that the Company’s obligations under Section 8 (relating to indemnification of
Executive) and Executive’s obligations under Section 3 (relating to
non-competition), Section 5 (relating to return of Company property), Section  6
(relating to inventions), Section 7 (relating to trade secrets), and Section
9  (relating to prior agreements) shall survive such termination in accordance
with their terms.

(d)FAILURE TO PAY EXECUTIVE

.  If termination of Executive’s employment arises out of the Company’s failure
to pay Executive on a timely basis the amounts to which he is entitled under
this Agreement or as a result of any other breach of this Agreement by the
Company, as determined by a court of competent jurisdiction or pursuant to the
provisions of Section 14, the Company shall pay all amounts and damages to which
Executive may be entitled as a result of such breach, including interest thereon
and all reasonable legal fees and expenses and other costs incurred by Executive
to enforce his rights hereunder. Further, none of the provisions of Section 3
(relating to non-competition) shall apply in the event Executive’s employment
under this Agreement is terminated as a result of a breach by the Company.

(e)CONDITIONS PRECEDENT FOR PAYMENT OF SEVERANCE

. In consideration for the Company’s obligations to make any payments to
Executive pursuant to Section 4, upon termination of Executive’s employment with
Company for any reason other than Executive’s death, Executive shall sign and
not revoke a release in a form satisfactory to the Company (the “Release”).
Company shall present the Release to Executive within ten (10) days of
termination, and Executive shall have up to forty-five (45) days to consider
whether to sign the Release; in the event Executive executes the Release,
Executive shall have an additional eight (8) calendar days in which to expressly
revoke Executive’s execution of the Release in writing. In the event that
Executive fails to execute the Release

 

 

10

--------------------------------------------------------------------------------

 

within the forty-five (45) days following termination, or in the event Executive
formally revokes the Executive’s Release within eight (8) calendar days of his
signing of the Release, then Executive shall not be entitled to any payments or
benefits under Section 4 of this Agreement. The Company shall make any payments
to Executive in accordance with the terms of Section 4 prior to Executive’s
failure to execute the Release within forty-five (45) days or prior to his
revocation; provided that if Executive does not sign the Release or if Executive
revokes the Release during any statutory revocation period, Executive shall
immediately reimburse Company for any and all such payments.

Upon Executive’s termination of employment for any reason other  than
Executive’s death, Executive, unless otherwise requested to continue by the
Company’s board of directors, shall resign from the Board of Directors (or the
equivalent governing body) of the Company and of any subsidiaries of the Company
on which he sits as of the date of the termination of his employment.

(f)MITIGATION

.  The Company  and Executive have mutually agreed that it would be appropriate
to mitigate the costs to the Company of any severance arrangements if Executive
accepts other employment, the Company secures  insurance or other coverage  at
its cost, or
Executive  can  obtain  coverage  under  any  governmental  program  without  expense  to
Executive, subject in each case to providing comparable benefits to Executive
with no out-of-pocket cost to him. As a result, all  medical, disability, and
other similar benefits payable to Executive following the termination  of his
employment under this Agreement  shall be reduced on a dollar-for-dollar basis
by (i) any medical, disability, and other similar benefits received by or which
may reasonably be receivable by Executive from any  subsequent employer, (ii)
any governmental benefits available to Executive  upon premium  payments made or
reimbursed by the Company to or on behalf of Executive, or (iii) any insurance,
annuity, or  comparable payments or coverage furnished by the Company at no cost
to Executive as an alternative to the benefits provided by this Agreement.

(g)DELAY IN SEVERANCE PAYMENTS

. To the extent required under Section 409A, any severance payments due under
this Section 4 shall be delayed until the first date such payment may be made in
compliance with Section 409A(a)(2)(B).

5.RETURN  OF  COMPANY  PROPERTY

.  All  records,  designs,  patents, business plans, :financial statements,
manuals, memoranda, lists, and other property delivered to or compiled by
Executive by or on behalf of the Company (or its subsidiaries) or its
representatives, vendors, or customers that pertain to the business of the
Company (or its subsidiaries) shall be and remain the property of the Company
and be subject at all times to its discretion and control. Likewise, all
correspondence, reports, records, charts, advertising materials, and other
similar data pertaining to the business, activities, or future plans of the
Company (or its subsidiaries) that is collected by Executive shall be delivered
promptly to the Company without request by it upon termination of Executive’s
employment.

6.INVENTIONS

.  Executive shall disclose promptly to the Company any and all significant
conceptions and ideas for
inventions,  improvements,  and  valuable  discoveries, whether patentable or
not, which are conceived or made by Executive, solely or jointly with another,
during the period of employment or within one (1) year
thereafter,  and  which  are directly related to the business or activities of
the Company (or its subsidiaries) and which Executive conceives as a result of
his employment by the Company. Executive hereby assigns and agrees to assign all
his interests therein to the Company or its nominee.  Whenever requested to do
so by the Company, Executive shall execute any and all applications,
assignments, and other instruments that the Company shall deem necessary to
apply for and obtain Letters Patent of the United States or any foreign country
or to otherwise protect the  Company’s  interest therein.

 

 

11

--------------------------------------------------------------------------------

 

7.TRADE SECRETS

.  Executive agrees that he will not, during or after the period of employment
under this Agreement, disclose the specific terms of the Company’s relationships
or agreements with its respective significant vendors or customers, or any other
significant and material trade secret of the Company, whether in existence or
proposed, to any person, firm, partnership, corporation, or business for any
reason or purpose whatsoever.

8.INDEMNIFICATION

.  In the event Executive is made a party to any threatened, pending,
or  completed action, suit, or  proceeding, whether civil, criminal,
administrative, or investigative (other than an action by the Company against
Executive), by reason of the fact that he is or was performing services under
this Agreement, then the Company shall indemnify Executive against all expenses
(including attorneys’ fees), judgments,  fines, and amounts paid in settlement,
as actually and reasonably incurred by Executive in connection therewith to the
maximum extent permitted by applicable law; provided, however, the Executive
must deliver a written undertaking to the Company that if it is subsequently
determined by a court of law in a final, non-appealable judgment that the
Executive was not entitled to indemnification under applicable law, then the
Executive will repay all amounts. The  advancement  of  expenses  shall  be
mandatory. In the event that both Executive and the Company are made a party to
the same third-party action, complaint, suit, or proceeding, the Company agrees
to engage competent legal representation, and Executive agrees to use the same
representation, provided that if counsel selected by the Company shall have a
conflict of interest that prevents such counsel from representing Executive,
Executive may engage separate counsel and the Company shall pay all attorneys’
fees of such separate counsel. Further, while Executive is expected at all times
to use his best efforts to faithfully discharge his duties under this Agreement,
Executive cannot be held liable to the Company for errors or omissions made in
good faith if Executive has not exhibited gross, willful, and wanton negligence
and misconduct or performed criminal and fraudulent acts that materially damage
the business of the Company. Notwithstanding this Section 8,  the provision of
any indemnification agreement applicable to the directors or officers of the
Company to which Executive shall be a party shall apply rather than this Section
8 to the extent inconsistent with this Section 8.

9.NO PRIOR AGREEMENTS

. Executive hereby represents and warrants to the Company that the execution of
this Agreement by Executive and his employment by the Company and the
performance of his duties hereunder will not violate or be a breach of any
agreement with a former employer, client, or any other person or entity.
Further, Executive agrees to indemnify the Company for any claim, including, but
not limited to, attorneys’ fees and expenses of investigation, by any such third
party that such third party may now have or may hereafter come to have against
the Company based upon or arising out of any non-competition, invention, or
secrecy agreement between Executive and such third party that was in existence
as of the Effective Date of this Agreement

10.ASSIGNMENT; BINDING EFFECT

. Executive understands that he is being employed by the Company on the basis of
his personal qualifications, experience, and  skills. Executive agrees,
therefore, he cannot assign all or any portion of his performance under this
Agreement. Subject to the preceding two (2) sentences and the express provisions
of Section 11 below, this Agreement shall be binding upon, inure to the benefit
of and be enforceable by the parties hereto and their respective heirs, legal
representatives, successors, and assigns.

11.COMPLETE AGREEMENT

. This Agreement is not a promise of future employment. Executive has no oral
representations, understandings, or agreements with the Company or any of its
officers, directors, or representatives covering the same subject matter as this
Agreement. This written Agreement is the final, complete, and exclusive
statement and expression of the agreement between the Company and Executive and
of all the terms of this Agreement, and it cannot be varied, contradicted, or
supplemented by evidence of any prior or contemporaneous oral or written
agreements. This written Agreement may not be later modified except by a further
writing signed by a duly authorized officer of

 

 

12

--------------------------------------------------------------------------------

 

the Company and Executive, and no term of this Agreement may be waived except by
writing signed by the party waiving the benefit of such term. This Agreement
hereby supersedes any other employment agreements or understandings, written or
oral, between the Company and Executive.

12.NOTICE

. Whenever any notice is required hereunder, it shall be given in writing
addressed as follows:

To the Company:

MarineMax,  Inc.

2600 McCormick Drive, Suite 200

Clearwater, Florida 33759

Attention: Corporate Secretary

 

With a copy to

 

Holland & Knight LLP

100 North Tampa Street

Suite 4100

Tampa, Florida 33602

Attention: Robert J. Grammig, Esq.

 

To Executive:

 

William H. McGill, Jr.

10857 Reflection Lane

Hideout, UT 84036

 

Notice shall be deemed given and effective when hand delivered or on the first
business day after being deposited with a reputable, nationally recognized
overnight delivery service or when actually received. Either party may change
the address for  notice  by notifying the other party of such change in
accordance with this Section 12.

13.SEVERABILITY; HEADINGS

.  If any portion of this Agreement is  held invalid or inoperative, the other
portions of this Agreement shall be deemed valid and operative and, so far as is
reasonable and possible, effect shall be given to the intent manifested by the
portion held invalid or inoperative. The Section headings herein are for
reference purposes only and are not intended in any way to describe, interpret,
define or limit the extent or intent of the Agreement or of any part hereof.

14.MEDIATION ARBITRATION

.  All  disputes  arising  out  of  this  Agreement shall be resolved as set
forth in this Section 14. If any party  hereto  desires  to make  any claim
arising out of this Agreement (“Claimant”), then such party shall first deliver
to the other party (“Respondent”) written
notice  (“Claim  Notice”)  of  Claimant’s  intent  to  make  such  claim
explaining Claimant’s reasons for such claim in sufficient detail for Respondent
to respond. Respondent shall have ten (10) business days from the date the Claim
Notice was given to Respondent to object in writing to the claim
(“Notice  of  Objection”),  or  otherwise  cure  any breach hereof alleged
in  the Claim  Notice.  Any  Notice  of  Objection  shall  specify  with
particularity the reasons for such objection. Following receipt of the Notice of
Objection, if any, Claimant and
Respondent  shall  immediately  seek  to  resolve  by  good  faith  negotiations  the
dispute alleged in the Claim Notice, and  may at the request  of either party,
utilize  the services of an independent mediator. If Claimant
and  Respondent  are  unable  to  resolve  the  dispute  in writing
within  ten  (10)
business  days  from  the  date  negotiations  began,  then  without  the
necessity

 

 

13

--------------------------------------------------------------------------------

 

of further agreement of Claimant or Respondent,
the  dispute  set  forth  in  the  Claim Notice  shall  be  submitted  to
binding  arbitration  (except  for claims arising  out of Sections 3 or  7
hereof), initiated by either Claimant or Respondent pursuant to
this  Section.  Such arbitration shall be conducted before a panel of three (3)
arbitrators in Tampa, Florida, in accordance with the National Rules for the
Resolution of Employment Disputes of the American Arbitration Association
(“AAA”) then in effect provided that the parties may agree to use arbitrators
other than those provided  by the AAA The arbitrators shall not have the
authority to add to, detract from, or modify any provision hereof nor to award
punitive damages to any injured party. The arbitrators shall have the authority
to order back-pay, severance compensation, vesting of options (or cash
compensation in lieu of vesting of options), vesting and the removal of
restrictions on restricted stock and/or restricted stock units (or comparable
forms of equity  compensation, if any) that, as of the effective date of the
termination of Executive, are not then subject to any performance conditions for
vesting, reimbursement of costs, including those incurred to enforce this
Agreement, and interest thereon in the event the arbitrators determine that
Executive was terminated without disability or without Good Cause, as defined in
Sections 4(b) and 4(c) hereof, respectively, or that the Company has otherwise
materially breached this Agreement. A decision by a majority of the arbitration
panel shall be final and binding. Judgment may be entered on the arbitrators’
award in any court having jurisdiction. The direct expense of any mediation or
arbitration proceeding and, to the extent Executive prevails, all reasonable
legal fees shall be borne by the Company.

15.NO PARTICIPATION IN SEVERANCE PLANS

.  Except as contemplated  by this Agreement, Executive acknowledges and agrees
that the compensation and other benefits set forth in this Agreement are and
shall be in lieu of any compensation or other benefits that may otherwise be
payable to or on behalf of Executive pursuant to the terms of any severance pay
arrangement of the Company or any affiliate thereof, or any other similar
arrangement of the Company or any affiliates thereof providing for benefits upon
involuntary termination of employment.

16.GOVERNING LAW

.  This Agreement shall in all  respects  be  construed according to the laws of
the state of Florida, notwithstanding the conflict of laws provisions of such
state.

17.COUNTERPARTS; FACSIMILE

. This Agreement  may  be  executed  by facsimile and in two (2) or more
counterparts, each of which shall be deemed an original and all of which
together shall constitute but one and the same instrument.

18.SECTION 409A

.

(a)This Agreement is intended to satisfy the requirements of Section 409A of the
Code with respect to amounts subject thereto, and shall be interpreted and
construed consistent with such intent; provided that, notwithstanding the other
provisions of this provision and the provision entitled, “Specified Employee”
above, with respect to any right to a payment or benefit hereunder (or portion
thereof) that does not otherwise provide for a “deferral of compensation” within
the meaning of Section 409A of the Code, it is the intent of the parties that
such payment or benefit will not so provide. Furthermore, if either party
notifies the other in writing that, based on the advice of legal counsel, one or
more of the provisions of this Agreement contravenes any regulations or Treasury
guidance promulgated under Section 409A of the Code or causes any amounts to be
subject to interest or penalties under Section 409A of the Code, the parties
shall promptly and reasonably consult with each other (and with their legal
counsel), and shall use their reasonable best efforts, to reform the provisions
hereof to  (a) maintain to the maximum extent practicable the original intent of
the  applicable  provisions without violating the provisions of Section 409A of
the Code or increasing the costs to the Company of providing the applicable
benefit or payment and (b) to the extent practicable, to avoid the imposition of
any tax, interest or other penalties under Section 409A of the Code upon
Executive or the Company.

 

 

14

--------------------------------------------------------------------------------

 

(b)This Agreement is intended, to the maximum extent possible, to meet the short
term deferral exception and/or be a separation pay plan due to an involuntary
separation from service under Treasury Regulation Sections 1.409A-1(b)(4) and
1.409A-l (b)(9)(iii) and therefore exempt from Code Section 409A.




 

 

15

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF,  the parties hereto have executed  this Agreement  as of the
day and year first above written.

 

MARINEMAX, INC.

 

 

By:

       Michael H. McLamb

Title:   Vice President and Chief

Financial Officer

 

 

EXECUTIVE:

 

 

 

William H. McGill, Jr.

 

 

 

 

 

16